Title: To Alexander Hamilton from William Campbell, Benjamin Smith, Henry Toomer, George Hooper, M. R. Willkings, Auly Macnaughten, and Thomas Withers, 5 September 1791
From: Campbell, William,Smith, Benjamin,Toomer, Henry,Hooper, George,Willkings, M. R.,Macnaughten, Auly,Withers, Thomas
To: Hamilton, Alexander


Wilmington [North Carolina] September 5, 1791. “We take the present favourable opportunity of replying to yours of the 11th. June by inclosing all the answers We conceived necessary to your queries.…”
